Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on March 28, 2022, the Abstract was amended.  Claims 2-13 and 15-19 were cancelled.  Claims 1, 14, and 20 were amended and new claims 21-37 were presented.
Claims 1, 14, and 20-37 are currently pending and under examination, of which claims 1, 14, and 20 are independent claims. 

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Response to Amendment
In light of the amendments, the objection to the Abstract is now withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 and 35 USC 103 rejections of independent claims 1, 14, and 20 have been considered but are moot because the arguments do not apply to the new cited reference(s) being used in the current rejections. Dependent claims 21-31 depend directly, or indirectly, from independent claim 1. Dependent claims 32-37 depend directly, or indirectly, from independent claim 14.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 6, insert “the” before “temperature information”.
Claim 1, line 7, insert “inside” before “temperature within”.
Claim 14, line 7, insert “inside” before “humidity within”.
Claim 20, line 6, insert “the” before “temperature information”.
Claim 20, line 7, insert “inside” before “temperature within”.
Claim 20, line 15, insert “inside” before “humidity within”.
Claim 35, line 1, replace “A media library having a library interior” with “The media library having the library interior”.
Claim 35, line 2, insert “the” before “humidity within”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 20 and 34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Independent claim 20 recites, in part, “the humidity controller having a substantially similar form factor to a rack” and claim 34 recites, “wherein the humidity controller has a substantially similar form factor to a rack.”  Reviewing the specification, as published (US Patent Publication 2021/0148590 A1), paragraphs [0049] and [0061] refer to the “substantially similar form factor”.  For instance, paragraph [0061] describes that “In various embodiments, the humidity controller 238 can have a substantially similar form factor to the rack(s) 32 (illustrated in FIG. 1A).”  However, the specification does not define the meaning of “substantially similar”.  For such relative recitations, the specification does not provide any additional description that would enable a person of ordinary skill in the art to construe the meaning of the humidity controller having “a substantially similar form factor to a rack”.  See MPEP 2173.05(b) (“The term “substantially” is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation “to substantially increase the efficiency of the compound as a copper extractant” was definite in view of the general guidelines contained in the specification.”) (Emphasis added) In this case, the specification does not provide any guideline with respect to the meaning of “substantially similar”.
Although the specification generally refers to FIG. 1A when referring to the substantially similar form factor to a rack, nothing in the description nor the figure indicates that the features shown in FIG. 1A are to scale.  It “is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.” See MPEP 2125.  Thus, the Office cannot rely on FIG. 1A because the specification does not indicate that the features shown in FIG. 1A are to scale.
Appropriate correction through claim amendment is respectfully requested.  For purposes of examination, the features of claims 20 and 34 will be construed as the humidity controller having a structural build to fit a rack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 22, 23, 24, 27, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0267718 A1 to Gale et al. ("Gale") in view of Corddry et al. (US Patent No. 8,650,369 B1).
Regarding independent claim 1, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising: Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”)
a temperature sensor that senses an inside temperature within the library interior, the temperature sensor generating temperature information; and Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a temperature controller that receives temperature information from the temperature sensor, the temperature controller controlling the temperature within the library interior based at least partially upon the temperature information, Gale: Paragraph [0056] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) 
the temperature controller including one of a temperature increaser and a temperature decreaser,  Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including one of a temperature increaser and a temperature decreaser”.]
Gale does not expressly teach that the temperature controller is configured “to cooperate with the media drive to generate heat within the library interior by cycling on the media drive”.  However, Corddry describes a storage unit includes one or more storage devices determining whether a predicted heat load of the storage unit is below a minimum threshold. A predicted heat load for the storage unit is increased by initiating a data operation in the storage devices in response to determining that the temperature, or the predicted heat load, is below the minimum threshold. Corddry teaches:
the temperature controller being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive. Corddry: Column 4, lines 49-50 and FIG. 2 (“Each storage unit 206, 209, 212, and 215 may correspond to an enclosure 103, 106, 109, or 112 (FIG. 1).”) Corddry: Column 5, lines 4-8 (“Each of the storage devices 236 a-n, 239 a-n, 242 a-n, and 245 a-n comprises a solid-state storage device, such as solid-state storage devices 115, 118, 121, 124 (FIG. 1), and incorporate solid-state memory, such as, for example, NAND flash non-volatile memory, or other non-volatile solid-state memory devices.”) Corddry: Column 5, lines 21-25 (“Each storage unit 206, 209, 212, and 215 further comprises one or more respective temperature sensors 248, 251, 254, and 257. Temperature sensors 248, 251, 254, and 257 are configured to determine the temperature within the respective storage unit 206, 209, 212, and 215 and/or the temperature of individual, and/or groups of, storage devices within the storage unit.”) Corddry: Column 6, lines 26-33 (“In some embodiments, particularly in data centers situated in extreme locations, it may be desirable to increase the heat load and temperature to prevent a reading or estimate from falling below a minimum temperature. In like manner, the heat load can be managed by the storage management application 221 in order to increase operating temperature and maintain the operating temperature within a desired window.”) Corddry: Column 9, lines 33-38 (“If the temperature reading is too low, the storage management application 221 moves to box 421 and reassigns frequently accessed data to this storage unit 206, 209, 212, or 215 and/or initiates proactive read accesses, or “dummy reads,” in order to increase the temperature within the storage unit 206, 209, 212, or 215.”) [The server including the storage management application reads on “the temperature controller”, the storage devices read on “the media drive”, each storage unit reads on “the library interior”, and the initiating proactive read accesses or “dummy reads” read on “cycling on the media drive”.  The storage management application initiating proactive read accesses or “dummy reads” with the storage devices to increase the temperature within the storage unit reads on “the temperature controller being configured to cooperate with the media drive to generate heat…by cycling on the media drive”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Corddry before them, for the temperature controller of Gale being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize temperature of electronic components.  By reducing “hot spots” and temperature swings, the lifetime of the electronics may be extended. See Corddry Column 7, lines 35-37.
Regarding claim 21, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 21 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature sensor is spaced apart from the temperature controller within the library interior. Gale: Paragraph [0041] (“An automated data storage library 10 typically comprises one or more controllers to direct the operation of the automated data storage library. Moreover, host computers and data storage drives typically include similar controllers. A library controller may take many different forms and may comprise, for example, but is not limited to, an embedded system, a distributed control system, a personal computer, a workstation, etc. The term “library controller” as used herein is intended in its broadest sense as a device that includes at least one processor, and optionally further circuitry and/or logic, for controlling and/or providing at least some aspects of library operations.”) Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4.”) [The temperature sensors in communication with library controller as either an embedded system or a personal computer reads on “spaced apart”.]
Regarding claim 22, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 22 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller includes at least one of a chilled water cooler, a Peltier cooler, and a vortex cooler. Gale: Paragraph [0056] [As described in claim 1.] [The library controller or the controller 400 including the environmental conditioning unit as a liquid cooler reads on “at least one of a chilled water cooler”.]
Regarding claim 23, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 23 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller selectively controls the inside temperature of the library interior based on an outside dew point that is outside of the library interior. Gale: Paragraph [0056] [As described in claim 1.] Gale: Paragraph [0077] (“If the interior temperature of the data storage library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), then the possibility exists for condensation to form on components within the data storage library if an access door or other panel is opened for service, allowing an influx of external air to enter the data storage library.”) Gale: Paragraph [0078] (“In order to determine the dew point temperature of the exterior environment (T.sub.dew), the temperature of the exterior air (T.sub.air) and relative humidity of the exterior air (RH) must be determined via, for example, one or more sensors 1050 located exterior to the data storage library, as shown and described above with respect to FIG. 7.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed,…”) [The library controller controlling the output and operation of the environmental conditioning unit once the interior temperature is greater than the exterior dew point temperature reads on “selectively controls the inside temperature of the library interior based on an outside dew point that is outside of the library interior”.]
Regarding claim 24, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 24 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller selectively adjusts the inside temperature of the library interior so that the inside temperature is greater than an outside dew point that is outside of the library interior. Gale: Paragraph [0080] (“However, once the interior temperature (Tlibrary) has risen to a temperature greater than the dew point temperature (Tdew) for the exterior temperature (Tair), access into the data storage library for service and/or replacement of components may be allowed, as condensation formation on interior data storage library components should not occur.”) Gale: Paragraph [0081] (“…in accordance with an aspect of the disclosure, it may be adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to FIGS. 8-9.”) 
Regarding claim 27, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 27 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller includes both the temperature increaser and the temperature decreaser. Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including both the temperature increaser and the temperature decreaser”.]
Regarding claim 28, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 28 depends. Gale further teaches:
The climate controller of claim 1 further comprising a humidity controller that controls an inside humidity within the library interior. Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the humidity sensed within the frame reads on “a humidity controller that controls an inside humidity”.]
Regarding claim 29, Gale and Corddry teach all the claimed features of claim 28, from which claim 29 depends. Gale further teaches:
The climate controller of claim 28 wherein the humidity controller cooperates with the temperature controller to regulate an inside dew point within the library interior. Gale: Paragraph [0056] [As described in claim 3] Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed…”) Gale: Paragraph [0081] (“…it may be adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to FIGS. 8-9.”) [The library controller controlling the air conditioning unit based on temperature and humidity reads on “the humidity controller cooperates with the temperature controller”. The library controller controlling interior temperature of the library to be greater than the dew point temperature reads on “to regulate an inside dew point within the library interior”.]
Regarding claim 30, Gale and Corddry teach all the claimed features of claim 28, from which claim 30 depends. Gale further teaches:
The climate controller of claim 28 further comprising a humidity sensor that senses the inside humidity and generates humidity information, the humidity controller controlling the inside humidity based at least in part on the humidity information. Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller controlling operation of the environmental conditioning unit based on the humidity sensor reading environmental condition reads on “the humidity controller controlling the inside humidity based at least in part on the humidity information”.] 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Corddry in view of Nave et al. (US Patent Publication No. 2020/0154609 A1) (“Nave”).
Regarding claim 25, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 25 depends. However, Gale and Corddry fail to explicitly teach the features of claim 25. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 1 wherein the temperature controller adjusts the inside temperature within the library interior based on a predetermined schedule. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … occurrence of a specific time based on a predetermined schedule, sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including occurrence of a specific time based on a predetermined schedule reads on “adjusts the inside temperature …based on a predetermined schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Nave before them, the temperature controller of Gale to adjust the inside temperature within the library interior based on a predetermined schedule because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
Regarding claim 26, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 26 depends. However, Gale and Corddry fail to explicitly teach the features of claim 26. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 1 wherein the temperature controller adjusts the inside temperature within the library interior based on a command of a user of the media library. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … receiving a command to run the fan from a user, … sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including receiving a command to run the fan from a user reads on “adjusts the inside temperature …based on a command of a user of the media library”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Nave before them, the temperature controller of Gale to adjust the inside temperature within the library interior based on a command of a user of the media library because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Corddry in view of Zchori (US Patent Publication No. 2020/0408425 A1) (“Zchori”).
Regarding claim 31, Gale and Corddry teach all the claimed features of claim 28, from which claim 31 depends. However, Gale and Corddry fail to explicitly teach the features of claim 6. Zchori describes a device and method adapted to control temperature and humidity of the air in some defined volume. Zchori teaches:
The climate controller of claim 28 wherein the humidity controller includes at least one of a solid polymer membrane humidity controller and an ionic membrane humidity controller. Zchori: Paragraph [0194] (“The controller can be designed to maintain or stabilize certain humidity conditions…”) Zchori: Paragraph [0063] (“humidity exchange membrane: this may be a water vapour transport membrane allowing moisture transport driven by mass transfer potential, and sensible heat transfer under temperature difference.”) Zchori: Claim 15 (“…said controller operates said pump in order to increase said sorption material saturation level when cooling is needed and said surrounding air relative humidity is higher than said relative humidity of air that is in equilibrium with said sorption material g) said sorption material exchanges heat and mass with said air at least partially by using humidity exchange membrane for heat and mass exchange.” Which reads on “an ionic membrane humidity controller”.)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Zchori before them, the humidity controller of Gale to include one of a solid polymer membrane humidity controller and an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize humidity in a space, to improve thermal comfort, prevent condensation, remove airborne particles, and other benefits. See Zchori Paragraph [0094].

Claims 14 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Horneff (US Patent Publication No. 2017/0032774 A1) (“Horneff”).
Regarding independent claim 14, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising:  Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”) [The environmental conditioning unit reads on “a climate controller”.]
a humidity sensor that senses an inside humidity within the library interior, the humidity sensor generating humidity information; and Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a humidity controller that is positioned at least partially within the library interior, the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information, Gale: Paragraph [0006] (“…the system including a data storage library, at least one environmental conditioning unit associated with the data storage library and configured to control one or more interior environmental conditions within the data storage library... The system also includes a library controller, wherein the library controller is configured to initiate a service mode prior to and during a service procedure performed within the data storage library,…”) Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller or the controller 400 in the system reads on “a humidity controller that is positioned at least partially within the library interior”.  The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the humidity signal sensed within the frame reads on “the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information”.]
Gale fails to explicitly teach that the humidity controller includes “one of a solid polymer membrane humidity controller and an ionic membrane humidity controller”. Horneff describes an environmental control for a storage area. Horneff teaches:
the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller. Horneff: Claim 2 (“…a humidity controller located in the interior of a storage area”.) Horneff: Claim 3 (“…the humidity controller includes an ionic membrane that, when subjected to a low-voltage current, breaks down water into hydrogen and oxygen”.) [The humidity controller including an ionic membrane reads on “the humidity controller including one of…an ionic membrane humidity controller”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Horneff before them, for the humidity controller of Gale to include an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling humidity of the air inside an enclosed space or cabinet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to control a humidity level inside a cabinet. See Horneff Paragraph [0003].
Regarding claim 35, Gale and Horneff teach all the claimed features of independent claim 14, from which claim 35 depends. Gale further teaches: 
A media library having a library interior, the media library including the climate controller of claim 14 that controls the humidity within the library interior. Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”) [The data storage library system reads on “a media library” and the interior portion reads on “a library interior”.  The environmental conditioning unit reads on “the climate controller”.]

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Horneff in view of Driggers (US Patent Publication No. 2012/0140415 A1) (“Driggers”).
Regarding claim 32, Gale and Horneff teach all the claimed features of independent claim 14, from which claim 32 depends. However, Gale and Horneff fail to explicitly teach the features of claim 32. Driggers describes a data center inside a shipping container having a lower plenum and an upper plenum in its interior. Driggers teaches:
The climate controller of claim 14 wherein the humidity controller includes at least one of a solid-state humidifier and a dehumidifier. Driggers: Paragraph [0054] (“Optionally, the functions of the humidifier 123 and dehumidifier 125 may be combined into a single humidity control unit (not shown). The controller 134 may be coupled to the humidity control unit. The controller 134 may send instructions to the humidity control unit instructing it to increase or decrease humidity inside the container 12 based on the humidity signal.”) [The humidity controller used as a humidifier and  dehumidifier reads on “the humidity controller includes at least one of a solid-state humidifier and a dehumidifier”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Horneff, and Driggers before them, for the humidity controller of Gale to include at least one of a solid-state humidifier and a dehumidifier because the references are in the same field of endeavor as the claimed invention and they are focused on controlling humidity of the air inside an enclosed space, cabinet, or data center.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would have the ability to increase water vapor output to increase the humidity inside a container when the humidity controller of Gale is implemented as a humidifier or increase dry air output to decrease the humidity inside the container when the humidity controller of Gale is implemented as a dehumidifier. See Driggers Paragraph [0054].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Horneff in view of Shah et al. (US Patent Publication No. 2011/0264277 A1) (“Shah”).
Regarding claim 33, Gale and Horneff teach all the claimed features of independent claim 14, from which claim 33 depends. However, Gale and Horneff fail to explicitly teach the features of claim 33. Shah describes a system for multi-stage control of humidity in fluid flow supplied to at least one information technology apparatus. Shah teaches:
The climate controller of claim 14 wherein the humidity controller is configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller. Shah: Paragraph [0004] (“…humidity control in a structure, such as, a data center or a smaller structure with in the data center, such as, a rack or a server,…”) Shah: Paragraph [0032] (“Moreover, it should be understood that the multi-stage humidity control system 100 may include one or more additional humidity apparatuses (not shown) positioned along the fluid flow 140-144 path to enable further control over the humidity in the fluid flow 140-144 path without departing from a scope of the system 100.”) Shah: Paragraph [0033] (“Examples of apparatuses that directly vary humidity levels in the fluid flow 140-144 are humidifiers/dehumidifiers that operate to directly add or remove moisture from the fluid flow 140-144, such as, water misters, hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes, etc.”) Shah: Paragraph [0012] (“…the amount of energy required to supply the IT apparatuses with fluid flows having the desired amounts of humidity…”) [The energy supplied to vary the humidity levels (adding or removing moisture) by operating hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes reads on “(i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Horneff, and Shah before them, for the humidity controller of Gale to configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to improve the reliability of the humidity control apparatuses, reduce the environmental footprint of the humidity control apparatuses, and/or enable the humidity control apparatuses to operate at relatively lower costs as compared with conventional humidity control apparatuses. See Shah Paragraph [0011].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Horneff in view of Leckelt et al. (US Patent Publication No. 2017/0064876 A1) (“Leckelt”).
Regarding claim 34, Gale and Horneff teach all the claimed features of independent claim 14, from which claim 34 depends. However, Gale and Horneff fail to explicitly teach the features of claim 34. Leckelt describes an Integrated High Density Server Vault (or “HDSV”) system containing the necessary mechanical and electrical infrastructure for the installation, operation and cooling of heat generating data processing equipment within a scalable manufactured environment. Leckelt teaches:
The climate controller of claim 14 wherein the humidity controller has a substantially similar form factor to a rack. Leckelt: Paragraph [0049] (“Conventional Modular Data Centers (MDCs) are space constrained to comprise up to twenty server racks disposed longitudinally in a standard ten by forty foot form factor. With the HDSV system of the present invention, up to six rows of six server racks may be disposed in a typical HDSV server module, occupying the same form factor as typical MDCs.”) Leckelt: Paragraph [0052] (“The HDSV control system provides sustainable temperature and humidity control in the server module.”) [The rack with a same form factor as with the humidity control of the HDSV control system (“humidity controller”) reads on “a substantially similar form factor to a rack”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Horneff, and Leckelt before them, for the humidity controller of Gale to have a substantially similar form factor to a rack because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification for the manufactured server facilities that can act as a direct drop-in replacement for conventional brick-and-mortar buildings while improving upon the construction methods, scalability and system configurations found in modular data centers currently on the market. Leckelt Paragraph [0014]  The combination would provide an Integrated High Density Server Vault (or “HDSV”) system utilizing methods of construction and system design that allow the HDSV unit to serve as a drop-in replacement for a traditional brick-and-mortar server storage room, while also providing cost effective functional and operational improvements and advantages including scalability over other modular data centers currently on the market. Leckelt Paragraph [0031]  

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Horneff in view of Nave.
Regarding claim 36, Gale and Horneff teach all the claimed features of independent claim 14, from which claim 36 depends. However, Gale and Horneff fail to explicitly teach the features of claim 36. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 14 wherein the humidity controller adjusts the inside humidity within the library interior based on a predetermined schedule. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … occurrence of a specific time based on a predetermined schedule, sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the humidity based on a trigger condition including occurrence of a specific time based on a predetermined schedule reads on “adjusts the inside humidity …based on a predetermined schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Horneff, and Nave before them, the humidity controller of Gale to adjust the inside humidity within the library interior based on a predetermined schedule because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
Regarding claim 37, Gale and Horneff teach all the claimed features of independent claim 14, from which claim 37 depends. However, Gale and Horneff fail to explicitly teach the features of claim 37. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 14 wherein the humidity controller adjusts the inside humidity within the library interior based on a command of a user of the media library. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … receiving a command to run the fan from a user, … sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including receiving a command to run the fan from a user reads on “adjusts the inside humidity …based on a command of a user of the media library”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Horneff, and Nave before them, the temperature controller of Gale to adjust the inside humidity within the library interior based on a command of a user of the media library because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Corddry, Zchori, Shah, and further in view of Leckelt.
Regarding independent claim 20, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising: Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”)
a temperature sensor that senses an inside temperature within the library interior, the temperature sensor generating temperature information;  Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a temperature controller that receives temperature information from the temperature sensor, the temperature controller controlling the temperature within the library interior based at least partially upon the temperature information, Gale: Paragraph [0056] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller, such as controller 400 reads on “a temperature controller”.  The signal from the temperature sensor reads on “temperature information”.]
the temperature controller including one of a temperature increaser and a temperature decreaser,…; Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including one of a temperature increaser and a temperature decreaser”.]
a humidity sensor that senses an inside humidity within the library interior, the humidity sensor generating humidity information; and Gale: Paragraph [0056] [As described above.] [One or more of the humidity sensors reads on “a humidity sensors” and the signal from the humidity sensor reads on “humidity information”.]
a humidity controller that is positioned at least partially within the library interior, the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information, …; Gale: Paragraph [0006] (“…the system including a data storage library, at least one environmental conditioning unit associated with the data storage library and configured to control one or more interior environmental conditions within the data storage library... The system also includes a library controller, wherein the library controller is configured to initiate a service mode prior to and during a service procedure performed within the data storage library,…”) Gale: Paragraphs [0051] and [0056] [As described above.] [The library controller or the controller 400 in the system reads on “a humidity controller that is positioned at least partially within the library interior”.  The signal from humidity sensor utilized by the library controller to control the environmental conditioning unit reads on “the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information”.]  
wherein the humidity controller cooperates with the temperature controller to control climate conditions within the library interior based on climate conditions outside of the library interior. Gale: Paragraph [0006] (“…the library controller is configured to ramp at least one interior environmental condition within the at least one data storage drive toward at least one exterior environmental condition outside of the data storage library …”) Gale: Paragraph [0056] [As described in claim 1.] Gale: Paragraph [0077] (“If the interior temperature of the data storage library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), then the possibility exists for condensation to form on components within the data storage library if an access door or other panel is opened for service, allowing an influx of external air to enter the data storage library.”) Gale: Paragraph [0078] (“In order to determine the dew point temperature of the exterior environment (T.sub.dew), the temperature of the exterior air (T.sub.air) and relative humidity of the exterior air (RH) must be determined via, for example, one or more sensors 1050 located exterior to the data storage library, as shown and described above with respect to FIG. 7.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed,…”) [The library controller (which reads on “the humidity controller cooperates with the temperature controller”) controlling the output and operation of the environmental conditioning unit to increase the interior temperature so that it is greater than the exterior dew point temperature reads on “control climate conditions within the library interior based on climate conditions outside of the library interior”.]
Gale does not expressly teach that the temperature controller is configured “to cooperate with the media drive to generate heat within the library interior by cycling on the media drive” and “the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller, the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller, the humidity controller having a substantially similar form factor to a rack”.  However, Corddry describes a storage unit includes one or more storage devices determining whether a predicted heat load of the storage unit is below a minimum threshold. A predicted heat load for the storage unit is increased by initiating a data operation in the storage devices in response to determining that the temperature, or the predicted heat load, is below the minimum threshold. Corddry teaches:
…the temperature controller being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive;… Corddry: Column 4, lines 49-50 and FIG. 2 (“Each storage unit 206, 209, 212, and 215 may correspond to an enclosure 103, 106, 109, or 112 (FIG. 1).”) Corddry: Column 5, lines 4-8 (“Each of the storage devices 236 a-n, 239 a-n, 242 a-n, and 245 a-n comprises a solid-state storage device, such as solid-state storage devices 115, 118, 121, 124 (FIG. 1), and incorporate solid-state memory, such as, for example, NAND flash non-volatile memory, or other non-volatile solid-state memory devices.”) Corddry: Column 5, lines 21-25 (“Each storage unit 206, 209, 212, and 215 further comprises one or more respective temperature sensors 248, 251, 254, and 257. Temperature sensors 248, 251, 254, and 257 are configured to determine the temperature within the respective storage unit 206, 209, 212, and 215 and/or the temperature of individual, and/or groups of, storage devices within the storage unit.”) Corddry: Column 6, lines 26-33 (“In some embodiments, particularly in data centers situated in extreme locations, it may be desirable to increase the heat load and temperature to prevent a reading or estimate from falling below a minimum temperature. In like manner, the heat load can be managed by the storage management application 221 in order to increase operating temperature and maintain the operating temperature within a desired window.”) Corddry: Column 9, lines 33-38 (“If the temperature reading is too low, the storage management application 221 moves to box 421 and reassigns frequently accessed data to this storage unit 206, 209, 212, or 215 and/or initiates proactive read accesses, or “dummy reads,” in order to increase the temperature within the storage unit 206, 209, 212, or 215.”) [The server including the storage management application reads on “the temperature controller”, the storage devices read on “the media drive”, each storage unit reads on “the library interior”, and the initiating proactive read accesses or “dummy reads” read on “cycling on the media drive”.  The storage management application initiating proactive read accesses or “dummy reads” with the storage devices to increase the temperature within the storage unit reads on “the temperature controller being configured to cooperate with the media drive to generate heat…by cycling on the media drive”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Corddry before them, for the temperature controller of Gale being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize temperature of electronic components.  By reducing “hot spots” and temperature swings, the lifetime of the electronics may be extended. See Corddry Column 7, lines 35-37.
However, Gale and Corddry fail to explicitly teach “the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller, the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller, the humidity controller having a substantially similar form factor to a rack”. Zchori describes a device and method adapted to control temperature and humidity of the air in some defined volume. Zchori teaches:
…the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller,… Zchori: Paragraph [0194] (“The controller can be designed to maintain or stabilize certain humidity conditions…”) Zchori: Paragraph [0063] (“humidity exchange membrane: this may be a water vapour transport membrane allowing moisture transport driven by mass transfer potential, and sensible heat transfer under temperature difference.”) Zchori: Claim 15 (“…said controller operates said pump in order to increase said sorption material saturation level when cooling is needed and said surrounding air relative humidity is higher than said relative humidity of air that is in equilibrium with said sorption material g) said sorption material exchanges heat and mass with said air at least partially by using humidity exchange membrane for heat and mass exchange.” Which reads on “an ionic membrane humidity controller”.)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Zchori before them, the humidity controller of Gale to include one of a solid polymer membrane humidity controller and an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize humidity in a space, to improve thermal comfort, prevent condensation, remove airborne particles, and other benefits. See Zchori Paragraph [0094].
However, Gale, Corddry, and Zchori fail to explicitly teach “the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller, the humidity controller having a substantially similar form factor to a rack”. Shah describes a system for multi-stage control of humidity in fluid flow supplied to at least one information technology apparatus. Shah teaches:
…the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller,… Shah: Paragraph [0004] (“…humidity control in a structure, such as, a data center or a smaller structure with in the data center, such as, a rack or a server,…”) Shah: Paragraph [0032] (“Moreover, it should be understood that the multi-stage humidity control system 100 may include one or more additional humidity apparatuses (not shown) positioned along the fluid flow 140-144 path to enable further control over the humidity in the fluid flow 140-144 path without departing from a scope of the system 100.”) Shah: Paragraph [0033] (“Examples of apparatuses that directly vary humidity levels in the fluid flow 140-144 are humidifiers/dehumidifiers that operate to directly add or remove moisture from the fluid flow 140-144, such as, water misters, hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes, etc.”) Shah: Paragraph [0012] (“…the amount of energy required to supply the IT apparatuses with fluid flows having the desired amounts of humidity…”) [The energy supplied to vary the humidity levels (adding or removing moisture) by operating hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes reads on “(i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, Zchori, and Shah before them, for the humidity controller of Gale to configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to improve the reliability of the humidity control apparatuses, reduce the environmental footprint of the humidity control apparatuses, and/or enable the humidity control apparatuses to operate at relatively lower costs as compared with conventional humidity control apparatuses. See Shah Paragraph [0011].
However, Gale, Corddry, Zchori, and Shah fail to explicitly teach “the humidity controller having a substantially similar form factor to a rack”. Leckelt describes an Integrated High Density Server Vault (or “HDSV”) system containing the necessary mechanical and electrical infrastructure for the installation, operation and cooling of heat generating data processing equipment within a scalable manufactured environment. Leckelt teaches:
…the humidity controller having a substantially similar form factor to a rack;… Leckelt: Paragraph [0049] (“Conventional Modular Data Centers (MDCs) are space constrained to comprise up to twenty server racks disposed longitudinally in a standard ten by forty foot form factor. With the HDSV system of the present invention, up to six rows of six server racks may be disposed in a typical HDSV server module, occupying the same form factor as typical MDCs.”) Leckelt: Paragraph [0052] (“The HDSV control system provides sustainable temperature and humidity control in the server module.”) [The rack with a same form factor as with the humidity control of the HDSV control system (“humidity controller”) reads on “a substantially similar form factor to a rack”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, Zchori, Shah, and Leckelt before them, for the humidity controller of Gale to have a substantially similar form factor to a rack because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification for the manufactured server facilities that can act as a direct drop-in replacement for conventional brick-and-mortar buildings while improving upon the construction methods, scalability and system configurations found in modular data centers currently on the market. Leckelt Paragraph [0014]  The combination would provide an Integrated High Density Server Vault (or “HDSV”) system utilizing methods of construction and system design that allow the HDSV unit to serve as a drop-in replacement for a traditional brick-and-mortar server storage room, while also providing cost effective functional and operational improvements and advantages including scalability over other modular data centers currently on the market. Leckelt Paragraph [0031]  
It is noted that any citations to specific, paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2021/0103305 A1 to Nikazm et al. describes a pre-heater installed at a drive bay configured when operating, to increase a temperature of an information handling system to a predetermined level prior to initializing the information handling system for computational operation.  A system pre-heater device 128 includes a controller 129, a video graphics array (VGA) device 130, a network interface controller (NIC) 140, a wireless local area network (WLAN) controller 150, a serial peripheral interface (SPI) bus 160, a NVRAM 170 for storing BIOS 172, a baseboard management controller (BMC) 180, and a trusted platform module (TPM) 190. See Paragraph [0012] The pre-heater device 128 is a heating device having a form-factor similar to that of a standard data storage device. See Paragraph [0017] The pre-heater device 128 is configured to exhaust heated air within the system enclosure, and preferably, recirculate the air within the enclosure through fan and heating element assembly 250. See Paragraph [0020] For example, pre-heater apparatus 128 can include a temperature sensor that is configured to monitor a temperature outside the enclosure of pre-heater apparatus 128. Once controller 129 determines that the temperature at information handling system 100 has increased to a value that is within the operating specifications of system 100, controller 129 can deactivate fan and heating element assembly 250, and optionally send a message to BMC 180 signaling that system 100 can be initialized for computational operation. See Paragraph [0021]  
US Patent Publication No. 2012/0065809 A1 to Allard et al. describes when the load of the IT equipment increases, the temperature of the hot air increases. A sensor measuring the hot air temperature drives the CRAC fan speed accordingly (increasing the speed, and thus the air volume flow, when temperature increases). Similarly, when the IT load goes down, the hot air temperature decreases and the control units adapt the speed of the fans to blow less cold air. The usage of cold air is thus minimum.
US Patent Publication No. 2016/0188255 A1 to Powell describes systems and methods for reducing problems and disadvantages associated with protecting data during cold excursions are provided. A method for preventing unreliable data operations at cold temperatures may include determining whether a first temperature of a solid state drive (SSD) is below a threshold temperature. The method may also include initiating an artificial read/write operation if the first temperature is below the threshold temperature.

Applicant's amendments and new claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117